7 F.3d 227
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Theodore Roosevelt FANT, III, a/k/a Pun, Defendant-Appellant.
No. 92-5630.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 17, 1993.Decided:  September 21, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.
Danny T. Ferguson, for Appellant.
Robert H. Edmunds, Jr., United States Attorney, Robert M. Hamilton, Assistant United States Attorney, for Appellee.
M.D.N.C.
AFFIRMED.
Before WILKINSON, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Theodore Roosevelt Fant, III, appeals his conviction and sentence for conspiracy to distribute and to possess with intent to distribute crack cocaine and cocaine hydrochloride, in violation of 21 U.S.C.A. § 846 (West Supp. 1993).  Fant pled guilty pursuant to a written plea agreement and the Government filed a substantial assistance motion under United States Sentencing Commission, Guidelines Manual, § 5K1.1 (Nov. 1991), which the district court granted.  Fant was sentenced to ninety months in prison with a five-year term of supervised release.


2
Counsel for Fant has filed a brief pursuant to  Anders v. California, 386 U.S. 738 (1967), representing that, in his view, there are no meritorious issues for appeal.  Fant has been notified of his right to file a supplemental brief, but has failed to exercise this right.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for appeal.  Therefore, we affirm the judgment of the district court.


4
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. § 3006A), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED